___________

     No. 95-3705
     ___________

USAA Casualty Insurance           *
Company,                          *
                                  *
           Appellee,              *
                                  *
     v.                           *
                                  *
William A. Striplin, Jr.;         *
Kimberly Striplin,                *
                                  *
           Defendants,            *
                                  *
Donna Walters, Individually       *
and as Administratrix of the      *
Estate of Shawna Walters;         *
Julie Stump,                      *
                                  *
           Appellants,            *
                                  *
Donald Douglas; Billy Tobler,     *
                                  *
           Defendants.            *

     ___________                      Appeal from the United States
                                      District Court for the
     No. 95-4014                      Western District of Arkansas.
     ___________
                                             [UNPUBLISHED]
USAA Casualty Insurance           *
Company,                          *
                                  *
           Appellee,              *
                                  *
     v.                           *
                                  *
William A. Striplin, Jr.;         *
Kimberly Striplin; Donna          *
Walters, Individually and as      *
Administratrix of the Estate of   *
Shawna Walters; Julie Stump;      *
Donald Douglas,                   *
                                  *
           Defendants,            *
                                  *
Billy Tobler,                     *
                                  *
           Appellant.             *
                                ___________

                   Submitted:   April 12, 1996

                       Filed:   April 19, 1996
                                ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     USAA Casualty Insurance Company (USAA) sought a declaration that an
automobile insurance policy it had issued did not provide coverage for any
injuries or claims arising out of a June 1994 one-vehicle accident.     The
              1
District Court granted USAA's motion for summary judgment.     Julie Stump,
Billy Tobler, and Donna Walters, individually and as administratrix of the
estate of Shawna Walters, appeal.   We affirm.


     The relevant facts are undisputed.   William A. Striplin, Jr., was the
named insured under an automobile insurance policy USAA issued.    On April
12, 1994, USAA mailed Striplin a cancellation notice, indicating that his
premium had not been paid and that the policy would be canceled for
nonpayment on April 27, unless the premium was received postmarked before
the effective date of the cancellation.   Based on its April 28 receipt of
a check from Striplin in an envelope postmarked April 25, USAA issued a
letter dated May 5, stating that the cancellation notice was rescinded.
The letter also stated, however, that if the payment failed to clear the
bank, the cancellation notice remained in effect and coverage would cease
according to the terms of the April 12 cancellation notice.   USAA deposited
the check, which was returned on May 12 and again on May 19 with notations
that there were insufficient funds in Striplin's account to cover the
check.   By




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.

                                    -2-
letter dated May 27 and postmarked June 4, USAA notified Striplin that his
policy was canceled effective April 27.   Also on June 4, at approximately
1:48 a.m., Striplin's vehicle was involved in an accident.   As a result of
injuries sustained in the accident, Shawna Walters died.   Striplin and the
other passengers were injured.


     Appellants argue that the policy was in effect at the time of the
accident, because USAA failed to give sufficient notice of cancellation.
We disagree.   If cancellation of an insurance policy is for nonpayment of
the premium, Arkansas law requires "at least ten (10) days' notice of
cancellation."   Ark. Stat. Ann. § 23-89-304(a)(2) (Michie 1992).   USAA gave
such notice on April 12.      On May 5, USAA conditionally rescinded the
notice, see Leigh Winham, Inc. v. Reynolds Ins. Agency, 651 S.W.2d 74, 77
(Ark. 1983) (receipt of check as premium payment is regarded as conditional
and will not prevent forfeiture of policy for nonpayment of premium), but
when Striplin's check failed to clear, the cancellation notice became
effective.   Striplin's policy was therefore not in effect when the accident
occurred on June 4.


     Accordingly, we affirm.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-